DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  7/9/21 and 8/4/22  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8- 18 and 20-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 4, 5, 8-18 and 20-22 of copending Application No. 17/373, 427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
17/372, 114
17/373,427
1. A matrix filter, comprising: a filter input port; and two or more sub-filters connected between the filter input port and respective filter output ports, each sub-filter comprising a ladder circuit with n transversely-excited film bulk acoustic resonator (XBAR) series elements and n-1 capacitor shunt elements, where n, the order of the sub-filter, is an integer greater than 2, and wherein the two or more sub-filters having noncontiguous passbands.
1. A matrix filter, comprising: a filter input port; and two or more sub-filters connected between the filter input port and respective filter output ports, each sub-filter comprising a ladder circuit with n transversely-excited film bulk acoustic resonator (XBAR) series elements and n-1 capacitor shunt elements, where n, the order of the sub-filter, is an integer greater than 2, wherein each sub-filter further comprises a first switch in parallel with a first capacitor shunt element and a second switch in parallel with a last capacitor shunt element.
2. The filter of claim 1, wherein the two or more sub-filters have noncontiguous passbands; and wherein each of the noncontiguous passbands is the passband of only one sub-filter.
2. The filter of claim 1, wherein each of the noncontiguous passbands is the passband of only one sub-filter.
2. The filter of claim 1, wherein the two or more sub-filters have noncontiguous passbands; and wherein each of the noncontiguous passbands is the passband of only one sub-filter.

3. The filter of claim 2, wherein each of the two or more sub-filters have noncontiguous passbands separated by a stop band that exists where the input-output transfer function of the matrix filter is less than -20 dB.
5. The filter of claim 1, wherein each of the two or more sub-filters have noncontiguous passbands separated by a stop band that exists where the input-output transfer function of the matrix filter is less than -20 dB; and wherein sub-filters connections between the filter input and the respective filter output ports can be switched to select one or more of the noncontiguous passbands.
4. The filter of claim 1, wherein only one of the two or more sub-filters is selected to be connected between the filter input port and respective filter output ports; and wherein no single sub-filter’s input-output transfer function crosses another sub-filter’s input-output transfer function at a frequency where both filters’ transfer functions are above -20 dB.
4. The filter of claim 1, wherein only one of the two or more sub-filters is selected to be connected between the filter input port and respective filter output ports; and wherein no single sub-filter’s input-output transfer function crosses another sub-filter’s input-output transfer function at a frequency where both filters’ transfer functions are above -20 dB.
11. A filter, comprising: a first filter port and a second filter port; n sub-filters, where 1 is an integer greater than one, each of the sub-filters having a first sub-filter port connected to the first filter port and a second sub-filter port connected to the second filter port; wherein each sub-filter comprises a ladder circuit with at least three transversely-excited film bulk acoustic resonator (XBAR) series elements and at least two capacitor shunt elements; and wherein the n sub-filters have noncontiguous passbands.
11. A filter, comprising: a first filter port and a second filter port; n sub-filters, where 1 is an integer greater than one, each of the sub-filters having a first sub-filter port connected to the first filter port and a second sub-filter port connected to the second filter port; wherein each sub-filter comprises a ladder circuit with at least three transversely-excited film bulk acoustic resonator (XBAR) series elements and at least two capacitor shunt elements; wherein each of the n sub-filters further comprise a first switch in parallel with a first capacitor shunt element and a second switch in parallel with a last capacitor shunt element. 
12. The filter of claim 11, wherein the 1 sub-filters have noncontiguous passbands; and wherein each of the noncontiguous passbands is the passband of only one sub-filter.
20. A three-band diversity receiver, comprising: a matrix triplexer coupled between and antenna and three receivers, the triplexer comprising; a first sub-filter coupled between a first filter port and a second filter port coupled to the first receiver; a second sub-filter coupled between the first filter port and a third filter port coupled to the second receiver; a third sub-filter coupled between the first filter port and a fourth filter port coupled to the third receiver; wherein each sub-filter comprises a ladder circuit with at least three transversely-excited film bulk acoustic resonator (XBAR) series elements and at least two capacitor shunt elements; and wherein the first, second and third sub-filters each have a noncontiguous passband.
20. A three-band diversity receiver, comprising: a matrix triplexer coupled between and antenna and three receivers, the triplexer comprising; a first sub-filter coupled between a first filter port and a second filter port coupled to the first receiver; a second sub-filter coupled between the first filter port and a third filter port coupled to the second receiver; a third sub-filter coupled between the first filter port and a fourth filter port coupled to the third receiver; wherein each sub-filter comprises a ladder circuit with at least three transversely-excited film bulk acoustic resonator (XBAR) series elements and at least two capacitor shunt elements; wherein each sub-filter further comprises a first switch in parallel with a first capacitor shunt element and a second switch in parallel with a last capacitor shunt element.
21. The filter of claim 20, wherein the first, second and third sub-filters each have a noncontiguous passband separated from the passband of all of the others of the first, second and third sub-filters by a stop band that exists where the input-output transfer function of the matrix filter is less than -20 dB.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lobeek US Patent 2006/0055485 discloses a duplexer  with two band-pass filters  comprising film bulk acoustic wave resonators (FBAR)  has an extra antiresonant circuit in order to block the transmission signal.   The first  and second band-pass filter includes a ladder circuit having shunt and series elements. 
Cai et al CN113839643A discloses a transverse  exciting  bulk acoustic  resonator  and filter.  
Ding et al CN209017001U discloses a  new transverse  exciting surface  acoustic wave or bulk acoustic wave device.  

Allowable Subject Matter
Claims 5-7  and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 7, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843